Citation Nr: 0807267	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the stress 
fractures of the feet.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel





INTRODUCTION

The veteran had active service from November 2001 to May 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2002 and 
August 2002 by the Department of Veterans Affairs (VA) 
Montgomery, Alabama Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not currently have a disability of the 
feet which is related to service.  

2.  Bilateral hearing loss existed prior to service and did 
not permanently increase in severity during service.  


CONCLUSIONS OF LAW

1.  A disability due to stress fractures of the feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1111, 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1101, 1131.  If a chronic disorder such as 
arthritis and sensorineural hearing loss is manifest to a 
compensable degree within one year after service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service. 38 C.F.R. § 3.304(b).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).


Service Connection for Stress Fractures of the Feet

The service medical records contain disclosures which 
document the veteran seeking medical attention for his feet 
while in service.  A bone scan conducted during service in 
January 2002 reveals that the veteran's feet did suffer from 
a stress fracture.  In addition, a post-service VA body scan 
report dated February 2003 indicates the possibility of a 
stress fracture.

However, upon reviewing the more recent VA examination 
records, the Board finds that the preponderance of the 
evidence weighs against the claim for service connection 
because the objective examination findings reflect that the 
veteran does not currently have a diagnosed disability in the 
feet.  The Board notes that a June 2003 VA examination record 
acknowledges the veteran used crutches to aid with his 
walking.  The VA examiner noted the following in the 
examination record when the veteran's examination concluded: 
"As he left, he took his crutches and virtually, almost ran 
out of the clinic."  Furthermore, the examiner opined in the 
June 2003 examination record that he doubted that the veteran 
had any current symptoms from a stress fracture.  It was 
noted in the examination report that x-ray showed the feet 
had no fractures or even a healing of fractures.

In addition, the Board has noted that a podiatry examination 
report from a VA facility in June 2004 stated "no digital 
abnormalities noted" for the left and right foot.  The 
report of a joints examination conducted by the VA in June 
2004 noted that the "feet exam was negative."  Furthermore, 
the June 2004 x-ray examination report of the feet revealed 
that "the visualized osseous structures to appear intact 
with no evidence of fracture, dislocation, productive or 
destructive bone or joint disease noted."

While, the Board acknowledges that the veteran received 
treatment concerning his feet, there is no competent medical 
evidence showing that the veteran currently has any chronic 
residuals from the treatment of the feet he received in 
service.  All post-service medical records fail to 
demonstrate a chronic bilateral foot condition.  A service 
connection claim must be accompanied by evidence that 
establishes that the veteran currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the present case, the preponderance of the 
competent medical evidence shows that the veteran's current 
complaints have not been accompanied by objective findings to 
support a diagnosis of a disability regarding his feet which 
is related to service.  Without a recognized injury or 
disease entity, VA is not authorized to award compensation 
for reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (Service Connection is awarded for "a 
particular injury or disease resulting in disability"); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
aff'd Sanchez-Benitez v. Principi¸ 259 F.3d 1356, 1363 (Fed. 
Cir. 2001) (The Court of Appeals for Veterans Claims (CAVC) 
held that symptoms  alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)

Accordingly, because the weight of the competent medical 
evidence shows that the veteran does not have a current 
disability of the feet which is related to service, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection.

Service Connection for Bilateral Hearing Loss

For claims of service connection for hearing loss or 
impairment, VA has specifically defined what is meant by 
"disability" for the purposes of service connection.  
38 C.F.R. § 3.385 (2007).  ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.).

The Board notes that according to the veteran's Form DD 214, 
item 2, the veteran served in the Army/ARNG.  There is no 
disclosure as to the veteran's military occupational 
specialty.  For the sake of analyzing the claim, the Board 
accepts the veteran's statement from a July 2006 VA 
examination that he worked on or near an artillery field.  
The Board acknowledges that the veteran has been granted 
service connection for tinnitus in February 2005.

The Board notes that the service medical records document the 
veteran had a pre-existing condition for hearing loss before 
entering service.  The results of the October 2000 
audiological examination given prior to the start of service, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
45
45
LEFT
5
5
20
45
45

The results from an audiological exam given on March 2002, 
two months before separation from service, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
55
LEFT
15
15
25
50
45

The RO denied the veteran's claim for bilateral hearing loss 
in August 2002.  The RO found no objective evidence of 
aggravation of the veteran's condition.  Upon reviewing the 
service medical records, no evidence has been presented to 
show the veteran sought medical treatment for any 
deterioration of his condition.  

In addition, no medical opinion has been provided by a 
physician stating that the veteran's hearing loss was 
aggravated by his time in the service.  The evidence of 
record only contains the veteran's opinion.  While the 
veteran can provide his own opinions and observations 
regarding his condition, a lay person, such as the veteran, 
is not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The Board does acknowledge that the veteran did receive 
hearing aids in April 2003 as noted from VA examination 
records.  The VA examiner did acknowledge that the veteran 
had a pre-existing hearing loss condition.  The Board notes 
the comments from the VA examiner given on June 2004 as it 
pertains to the issue on appeal:

	The 2507 requested the examiner to make an opinion as to 
whether
	the existing hearing loss was aggravated by military 
service.  As
	stated above, the examiner was able to locate the 
enlistment
	hearing evaluation in the military dated October 13, 
2000, with that
	test indicating a high frequency hearing loss 
bilaterally.  The 
	examiner compared the thresholds from induction to the 
thresholds
	obtained today.  The thresholds were very similar with 
no standard
	threshold shift.  It is therefore this examiner's 
opinion that the 
	hearing loss displayed today was not aggravated beyond 
normal
	progression of hearing loss.

Thus, the only competent medical opinion which is of record 
weighs against the claim.  In light of the absence of 
evidence which would show an aggravation of the veteran's 
pre-existing condition, the RO was correct to deny the 
veteran's claim.  Accordingly, the Board finds the bilateral 
hearing loss was not incurred in or aggravated by active 
military service.

Duty to Assist

The Board finds that the content requirements of the duty to 
notify have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in November 
2002, March 2003, and February 2004 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
adequately informed the veteran that he should submit any 
additional evidence that he has in his possession.  In 
addition, a letter dated in March 2006 provided notice 
regarding potential disability ratings and effective dates.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was scheduled for VA 
examination, to include an opinion.  The veteran has declined 
to have a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence 




	(CONTINUED ON NEXT PAGE)


necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 

ORDER

1.  Service connection for stress fractures of the feet is 
denied.  

2.  Service connection for bilateral hearing loss is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


